Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 7, 2018

                                     No. 04-18-00556-CV

                                     Salim MERCHANT,
                                          Appellant

                                               v.

          SOUTH TEXAS MERCHANT ASSOCIATION COOPERATIVE, et al,
                              Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI14923
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        On August 29, 2018, we ordered Appellant to timely show cause in writing that the
clerk’s record has been paid. Appellant timely complied; our August 29, 2018 order is satisfied.
       We ORDER the Bexar County District Clerk to file the clerk’s record with this court
within FIFTEEN DAYS of the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court